EXHIBIT 99 MB Financial, Inc. 800 West Madison Street Chicago, Illinois 60607 (888) 422-6562 NASDAQ:MBFI PRESS RELEASE For Information at MB Financial, Inc. contact: Jill York - Vice President and Chief Financial Officer E-Mail: jyork@mbfinancial.com FOR IMMEDIATE RELEASE MB FINANCIAL, INC. REPORTS SECOND QUARTER 2$22.1 MILLION, IMPROVED RETURN ON ASSETS AND RETURN ON EQUITY AND IMPROVED CREDIT METRICS CHICAGO, July 17, 2012 – MB Financial, Inc. (NASDAQ: MBFI), the holding company for MB Financial Bank, N.A (“the Bank” or “MB Financial Bank”), announced today second quarter results for 2012.The words “MB Financial,” “the Company,” “we,” “our” and “us” refer to MB Financial, Inc. and its consolidated subsidiaries, unless indicated otherwise.We had net income and net income available to common stockholders of $22.1 million for the second quarter of 2012 compared to a net loss of $7.4 million and net loss available to common stockholders of $10.0 million for the second quarter of 2011, and net income of $21.1 million and net income available to common stockholders of $17.8 million for the first quarter of 2012. Key items for the quarter were as follows: Improved Return on Assets and Return on Equity: · Annualized return on average assets increased to 0.94% for the second quarter of 2012 compared to 0.87% for the first quarter of 2012, driven by lower credit costs. · Annualized return on average common equity improved to 7.28% for the second quarter of 2012 compared to 5.94% for the first quarter of 2012.The improvement was a result of lower credit costs and the repurchase in the first quarter of 2012 of all $196 million of preferred stock issued in 2008 to the U.S. Department of Treasury as part of the Troubled Asset Relief Program (“TARP”) Capital Purchase Program.As a result, there were no TARP dividends in the second quarter of 2012 compared to $3.3 million in the first quarter of 2012. · Annualized cash return on average tangible common equity increased to 11.28% in the second quarter of 2012 from 9.36% in the first quarter of 2012. Improved Credit Metrics: · We had no provision for credit losses for the second quarter of 2012, while our net charge-offs were $4.4 million.Our provision for credit losses and net charge-offs for the first quarter of 2012 were $3.1 million and $5.8 million, respectively. · Losses recognized on other real estate owned (“OREO”), which we view as credit costs, were $5.4 million in the second quarter of 2012 compared to $6.6 million in the first quarter of 2012. · Our non-performing loans improved to $113.5 million or 1.98% of total loans as of June 30, 2012 from $124.7 million or 2.15% of total loans at March 31, 2012, a decrease of $11.2 million (-9.0%) · Our non-performing assets improved to $163.3 million or 1.72% of total assets as of June 30, 2012 from $187.8 million or 1.94% of total assets as of March 31, 2012, a decrease of $24.6 million (-13.1%) · Our allowance for loan losses to non-performing loans was 107.25% as of June 30, 2012 compared to 100.59% as of March 31, 2012. 1 Balance Sheet Trends: · Gross loan balances as of June 30, 2012, excluding covered loans and loans held for sale, were essentially unchanged compared to March 31, 2012 balances.Commercial and industrial loans (+3.8%), lease loans (+0.9%), construction loans (+17.7%) and consumer loans (+1.2%) all increased during the quarter, while commercial real estate loans decreased (-4.4%). · Noninterest bearing deposits increased approximately $72 million (+3.9%) from March 31, 2012 to June 30, 2012 due primarily to the addition of new customers.Money market and NOW accounts decreased approximately $138 million (-5.1%) and certificate of deposit balances decreased approximately $102 million (-4.5%) from the prior quarter as we continued our efforts to lower our funding costs and improve our deposit mix. · During the first quarter of 2012, we entered into and fully utilized a $35 million unsecured line of credit to fund a portion of our TARP repayment.During the second quarter of 2012, though still available for future borrowing, the outstanding amount on this line of credit was repaid in full. · During the second quarter of 2012, we repurchased in full the ten-year warrant held by the U.S. Department of Treasury to purchase 506,024 shares of the Company’s common stock issued in 2008 to the Treasury as part of TARP.The price paid by the Company to repurchase the warrant was $1.5 million. 2 RESULTS OF OPERATIONS Second Quarter Results Net Interest Income Net interest income on a fully tax equivalent basis decreased $2.7 million from the first quarter of 2012.The decrease from the first quarter of 2012 to the second quarter of 2012 was due primarily to a decrease in average interest earning assets of approximately $195 million and a four basis point decline in our net interest margin to 3.83% on a fully tax equivalent basis. Net interest income on a fully tax equivalent basis decreased $9.0 million during the first six months of 2012 compared to the first six months of 2011.The decrease from the first six months of 2012 to the first six months of 2011 was due primarily to a decrease in average interest earning assets of approximately $382 million and a five basis point decline in our net interest margin to 3.85% on a fully tax equivalent basis. See the supplemental net interest margin tables for further detail. Other Income (in thousands): Three Months Ended Six Months Ended June 30, March 31, December 31, September 30, June 30, June 30, June 30, Core other income: Loan service fees $ Deposit service fees Lease financing, net Brokerage fees Trust and asset management fees Increase in cash surrender value of life insurance Accretion of FDIC indemnification asset Card fees Other operating income Total core other income Non-core other income: (1) Net gain (loss) on investment securities - Net (loss) gain on sale of other assets - 13 Net gain on sale of loans held for sale (A) - Net loss recognized on other real estate owned (B) Net loss recognized on other real estate owned related to FDIC transactions (B) Increase (decrease) in market value of assets held in trust for deferred compensation (A) 20 Total non-core other income Total other income $ Letter denotes the corresponding line items where these non-core other income items reside in the consolidated statements of income as follows:A – Other operating income, B – Net loss recognized on other real estate owned. Core other income increased by $577 thousand from the first quarter of 2012 to the second quarter of 2012.Loan service fees increased due to an increase in loan prepayment fees.Net lease financing increased due to an increase in remarketing revenues.Accretion of FDIC indemnification asset decreased as accretion is recorded based on the FDIC indemnification asset balance, which has declined as we have received loss-share payments.Card fee income increased due primarily to fees earned on prepaid cards and credit cards.Non-core other income was primarily impacted by lower losses recognized on OREO. 3 Core other income decreased by $2.1 million from the first six months of 2011 to the first six months of 2012 primarily due to a $2.5 million decrease in accretion of FDIC indemnification asset.Accretion is recorded based on the FDIC indemnification asset balance which has declined as we have received loss-share payments.Loan service fees decreased in the first six months of 2012 compared to the same period in 2011 due to a decrease in loan prepayment and exit fees.Net lease financing increased primarily due to an increase in remarketing revenues.Cash surrender value of life insurance decreased as a result of a death benefit recorded in the first six months of 2011.Card fee income increased due primarily to fees earned on prepaid cards and credit cards.Non-core other income was primarily impacted by higher losses recognized on OREO. Other Expense (in thousands): Three Months Ended Six Months Ended June 30, March 31, December 31, September 30, June 30, June 30, June 30, Core other expense: Salaries and employee benefits $ Occupancy and equipment expense Computer services and telecommunication expense Advertising and marketing expense Professional and legal expense Other intangible amortization expense FDIC insurance premiums Other real estate expense, net Other operating expenses Total core other expense Non-core other expense: (1) Branch impairment charges - Increase (decrease) in market value of assets held in trust for deferred compensation (A) 20 Total non-core other expense Total other expense $ Letters denote the corresponding line items where these non-core other expense items reside in the consolidated statements of income as follows:A – Salaries and employee benefits. Core other expense in the second quarter of 2012 was consistent with first quarter of 2012.FDIC insurance premiums decreased due to a change in the assessment computation during the second quarter of 2012.Other real estate expense decreased as a result of lower holding costs related to OREO given we have fewer OREO properties.Other operating expenses were unusually low in the first quarter of 2012 as a result of recording a decrease during that period in the clawback liability related to our loss share agreements with the FDIC. Core other expense increased by $1.6 million from the first six months of 2011 to the first six months of 2012.Salaries and employee benefits expense increased primarily due to annual salary increases and higher health insurance claims.FDIC insurance premiums decreased due to a change in the assessment computation during the second quarter of 2012 and the impact of improved credit quality on the computation.Other operating expenses were favorably impacted in the first half of 2012 by a decrease in the clawback liability related to our loss share agreements with the FDIC recorded during the period.Non-core other expense was primarily impacted by $1.0 million of fixed asset impairment charges due to our decision to close a branch in the first quarter of 2011. Income Taxes The Company had income tax expense of $9.0 million for the three months ended June 30, 2012 compared to $8.4 million for the three months ended March 31, 2012.Income tax expense was $17.5 million for the six months ended June 30, 2012 compared to a tax benefit of $11.5 million for the six months ended June 30, 2011.The change was due to the Company’s improvement in pre-tax income. 4 LOAN PORTFOLIO The following table sets forth the composition of the loan portfolio, excluding loans held for sale, as of the dates indicated (dollars in thousands): June 30, March 31, December 31, September 30, June 30, Amount % of Total Amount % of Total Amount % of Total Amount % of Total Amount % of Total Commercial related credits: Commercial loans $ 19% $ 18% $ 19% $ 18% $ 19% Commercial loans collateralized by assignment of lease payments (lease loans) 21% 21% 20% 18% 17% Commercial real estate 31% 32% 31% 32% 32% Construction real estate 3% 2% 3% 4% 4% Total commercial related credits 74% 73% 73% 72% 72% Other loans: Residential real estate 5% 5% 5% 5% 5% Indirect vehicle 3% 3% 3% 4% 3% Home equity 6% 6% 6% 6% 6% Consumer loans 2% 2% 2% 1% 1% Total other loans 16% 16% 16% 16% 15% Gross loans excluding covered loans 90% 89% 89% 88% 87% Covered loans (1) 10% 11% 11% 12% 13% Total loans $ 100% $ 100% $ 100% $ 100% $ 100% Covered loans refer to loans we acquired in FDIC-assisted transactions that are subject to loss-sharing agreements with the FDIC. ASSET QUALITY The following table presents a summary of non-performing assets, excluding loans held for sale, credit-impaired loans that were acquired as part of our FDIC-assisted transactions and OREO related to assets acquired in FDIC-assisted transactions, as of the dates indicated (dollar amounts in thousands): June 30, March 31, December 31, September 30, June 30, Non-performing loans: Non-accrual loans (1) $ Loans 90 days or more past due, still accruing interest 82 - Total non-performing loans OREO Repossessed vehicles 60 81 55 Total non-performing assets $ Total allowance for loan losses $ Accruing restructured loans (2) $ Total non-performing loans to total loans 1.98% 2.15% 2.17% 2.42% 2.54% Total non-performing assets to total assets 1.72% 1.94% 2.12% 2.30% 2.40% Allowance for loan losses to non-performing loans 107.25% 100.59% 98.00% 91.23% 86.12% Includes $32.7 million, $34.7 million, $42.5 million, $36.0 million and $22.5 million of restructured loans on non-accrual status at June 30, 2012, March 31, 2012, December 31, 2011, September 30, 2011 and June 30, 2011, respectively. Accruing restructured loans consists primarily of residential real estate and home equity loans that have been modified and are performing in accordance with those modified terms as of the dates indicated. 5 The following table represents a summary of OREO, excluding OREO related to assets acquired in FDIC-assisted transactions (in thousands): June 30, March 31, December 31, September 30, June 30, Balance at the beginning of quarter $ Transfers in at fair value less estimated costs to sell Fair value adjustments Net gains (losses) on sales of OREO Cash received upon disposition Balance at the end of quarter $ The following table presents data related to non-performing loans, by dollar amount and category at June 30, 2012, excluding loans held for sale and credit-impaired loans that were acquired as part of our FDIC-assisted transactions (dollar amounts in thousands): Commercial and Lease Loans Construction Real Estate Loans Commercial Real Estate Loans Consumer Loans Total Loans Number of Relationships Amount Number of Relationships Amount Number of Relationships Amount Amount Amount $10.0 million or more - $ - - $ - - $ - $ - $ - $5.0 million to $9.9 million 1 - - 1 - $1.5 million to $4.9 million 5 - - 11 - Under $1.5 million 34 4 77 40 $ 4 $ 89 $ $ $ Percentage of individual loan category 1.06% 0.98% 3.48% 2.72% 1.98% The following table presents data related to non-performing loans, by dollar amount and category at March 31, 2012, excluding loans held for sale and credit-impaired loans that were acquired as part of our FDIC-assisted transactions (dollar amounts in thousands): Commercial and Lease Loans Construction Real Estate Loans Commercial Real Estate Loans Consumer Loans Total Loans Number of Relationships Amount Number of Relationships Amount Number of Relationships Amount Amount Amount $10.0 million or more - $ - - $ - - $ - $ - $ - $5.0 million to $9.9 million 3 - - 1 - $1.5 million to $4.9 million 2 - - 15 Under $1.5 million 43 4 68 48 $ 4 $ 84 $ $ $ Percentage of individual loan category 1.53% 1.21% 3.78% 1.94% 2.15% We define potential problem loans as performing loans rated substandard that do not meet the definition of a non-performing loan (See “Asset Quality” section above for non-performing loans).Potential problem loans carry a higher probability of default and require additional attention by management.The aggregate principal amount of potential problem loans was $141.0 million, or 2.46% of total loans, as of June 30, 2012, compared to $159.4 million, or 2.75% of total loans, as of March 31, 2012. 6 Below is a reconciliation of the activity in our allowance for credit and loan losses for the periods indicated (dollar amounts in thousands): Three Months Ended Six Months Ended June 30, March 31, December 31, September 30, June 30, June 30, June 30, Allowance for credit losses, balance at the beginning of period $ Provision for credit losses - Charge-offs: Commercial loans Commercial loans collateralized by assignment of lease payments (lease loans) - - Commercial real estate loans Construction real estate Residential real estate Indirect vehicle Home equity Consumer loans Total charge-offs Recoveries: Commercial loans Commercial loans collateralized by assignment of lease payments (lease loans) 93 1 5 Commercial real estate loans Construction real estate Residential real estate 34 9 7 26 33 Indirect vehicle Home equity 20 6 19 67 Consumer loans 92 67 83 76 Total recoveries Total net charge-offs Allowance for credit losses Allowance for unfunded credit commitments Allowance for loan losses $ Total loans, excluding loans held for sale $ Average loans, excluding loans held for sale $ Ratio of allowance for loan losses to total loans, excluding loans held for sale 2.13% 2.17% 2.13% 2.21% 2.19% 2.13% 2.19% Net loan charge-offs to average loans, excluding loans held for sale (annualized) 0.31% 0.40% 0.95% 1.14% 5.90% 0.36% 4.63% During the second quarter of 2011, we sold certain performing, sub-performing and non-performing loans.The loans sold had an aggregate carrying amount of $281.6 million prior to the transfer to loans held for sale.This sale resulted in approximately $87.6 million in charge-offs and an increase in the provision for credit losses of approximately $50 million in the second quarter of 2011. 7 Our allowance for loan losses is comprised of three elements: a general loss reserve, a specific reserve for impaired loans and a reserve for smaller-balance homogenous loans.The following table presents these three elements of our allowance for loan losses (in thousands): June 30, March 31, December 31, September 30, June 30, General loss reserve $ Specific reserve Smaller-balance homogenous loans reserve Total allowance for loan losses $ Although management believes that adequate general, specific and smaller-balance homogenous loan loss allowances have been established, actual losses are dependent upon future events and, as such, further additions to the level of general, specific and smaller-balance homogenous loan loss allowances may become necessary. INVESTMENT SECURITIES The following table sets forth the fair value, amortized cost, and total unrealized gain of our investment securities, by type (in thousands): June 30, March 31, December 31, September 30, June 30, Securities available for sale: Fair value Government sponsored agencies and enterprises $ States and political subdivisions Mortgage-backed securities Corporate bonds Equity securities Total fair value $ Amortized cost Government sponsored agencies and enterprises $ States and political subdivisions Mortgage-backed securities Corporate bonds Equity securities Total amortized cost $ Unrealized gain Government sponsored agencies and enterprises $ States and political subdivisions Mortgage-backed securities Corporate bonds - Equity securities Total unrealized gain $ Securities held to maturity, at cost: States and political subdivisions $ - Mortgage-backed securities Total amortized cost $ We do not have any meaningful direct or indirect holdings of subprime residential mortgage loans, home equity lines of credit, or any Fannie Mae or Freddie Mac preferred or common equity securities in our investment securities portfolio.Additionally, more than 99% of our mortgage-backed securities are agency guaranteed. 8 DEPOSIT MIX The following table shows the composition of deposits as of the dates indicated (dollars in thousands): June 30, March 31, December 31, September 30, June 30, % of % of % of % of % of Amount Total Amount Total Amount Total Amount Total Amount Total Low cost deposits: Noninterest bearing deposits $ 26% $ 25% $ 25% $ 23% $ 23% Money market and NOW accounts 34% 35% 34% 35% 34% Savings accounts 11% 10% 10% 10% 9% Total low cost deposits 71% 70% 69% 68% 66% Certificates of deposit: Certificates of deposit 23% 24% 25% 26% 28% Brokered deposit accounts 6% 6% 6% 6% 6% Total certificates of deposit 29% 30% 31% 32% 34% Total deposits $ 100% $ 100% $ 100% $ 100% $ 100% 9 FORWARD-LOOKING STATEMENTS When used in this press release and in reports filed with or furnished to the Securities and Exchange Commission, in press releases or other public stockholder communications, or in oral statements made with the approval of an authorized executive officer, the words or phrases “believe,” “will,” “should,” “will likely result,” “are expected to,” “will continue” “is anticipated,” “estimate,” “project,” “plans,” or similar expressions are intended to identify “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995.You are cautioned not to place undue reliance on any forward-looking statements, which speak only as of the date made.These statements may relate to our future financial performance, strategic plans or objectives, revenues or earnings projections, or other financial items.By their nature, these statements are subject to numerous uncertainties that could cause actual results to differ materially from those anticipated in the statements. Important factors that could cause actual results to differ materially from the results anticipated or projected include, but are not limited to, the following: (1) expected revenues, cost savings, synergies and other benefits from our merger and acquisition activities might not be realized within the anticipated time frames or at all, and costs or difficulties relating to integration matters, including but not limited to customer and employee retention, might be greater than expected; (2) the possibility that the expected benefits of the FDIC-assisted transactions we previously completed will not be realized; (3) the credit risks of lending activities, including changes in the level and direction of loan delinquencies and write-offs and changes in estimates of the adequacy of the allowance for loan losses, which could necessitate additional provisions for loan losses, resulting both from loans we originate and loans we acquire from other financial institutions; (4) results of examinations by the Office of Comptroller of Currency and other regulatory authorities, including the possibility that any such regulatory authority may, among other things, require us to increase our allowance for loan losses or write-down assets; (5) competitive pressures among depository institutions; (6) interest rate movements and their impact on customer behavior and net interest margin; (7) the impact of repricing and competitors’ pricing initiatives on loan and deposit products; (8) fluctuations in real estate values; (9) the ability to adapt successfully to technological changes to meet customers’ needs and developments in the market place; (10) our ability to realize the residual values of our direct finance, leveraged, and operating leases; (11) our ability to access cost-effective funding; (12) changes in financial markets; (13) changes in economic conditions in general and in the Chicago metropolitan area in particular; (14) the costs, effects and outcomes of litigation; (15) new legislation or regulatory changes, including but not limited to the Dodd-Frank Wall Street Reform and Consumer Protection Act and regulations adopted thereunder, other governmental initiatives affecting the financial services industry and changes in federal and/or state tax laws or interpretations thereof by taxing authorities; (16) changes in accounting principles, policies or guidelines; (17) our future acquisitions of other depository institutions or lines of business; and (18) future goodwill impairment due to changes in our business, changes in market conditions, or other factors. We do not undertake any obligation to update any forward-looking statement to reflect circumstances or events that occur after the date on which the forward-looking statement is made. TABLES TO FOLLOW 10 MB FINANCIAL, INC. & SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited) As of the dates indicated (Amounts in thousands) June 30, March 31, December 31, September 30, June 30, ASSETS Cash and due from banks $ Interest earning deposits with banks Total cash and cash equivalents Investment securities: Securities available for sale, at fair value Securities held to maturity, at amortized cost Non-marketable securities - FHLB and FRB Stock Total investment securities Loans held for sale - - Loans: Total loans, excluding covered loans Covered loans Total loans Less: Allowance for loan losses Net loans Lease investments, net Premises and equipment, net Cash surrender value of life insurance Goodwill, net Other intangibles, net Other real estate owned, net Other real estate owned related to FDIC transactions FDIC indemnification asset Other assets Total assets $ LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities Deposits: Noninterest bearing $ Interest bearing Total deposits Short-term borrowings Long-term borrowings Junior subordinated notes issued to capital trusts Accrued expenses and other liabilities Total liabilities Stockholders' Equity Preferred stock - - Common stock Additional paid-in capital Retained earnings Accumulated other comprehensive income Treasury stock Controlling interest stockholders' equity Noncontrolling interest Total stockholders' equity Total liabilities and stockholders' equity $ 11 MB FINANCIAL, INC. & SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (Amounts in thousands, except per share data) (Unaudited) Three Months Ended Six Months Ended June 30, March 31, December 31, September 30, June 30, June 30, June 30, Interest income: Loans $ 69,250 $ 71,648 $ 75,466 $ 78,046 $ 84,114 $ 140,898 $ 171,281 Investment securities: Taxable Nontaxable Other interest earning accounts Total interest income Interest expense: Deposits Short-term borrowings Long-term borrowings and junior subordinated notes Total interest expense Net interest income Provision for credit losses - Net interest income after provision for credit losses Other income: Loan service fees Deposit service fees Lease financing, net Brokerage fees Trust and asset management fees Net gain (loss) on investment securities - Increase in cash surrender value of life insurance Net gain (loss) on sale of assets - 13 Accretion of FDIC indemnification asset Card fees Net loss recognized on other real estate owned Other operating income Total other income Other expenses: Salaries and employee benefits Occupancy and equipment expense Computer services and telecommunication expense Advertising and marketing expense Professional and legal expense Other intangible amortization expense FDIC insurance premiums Branch impairment charges - Other real estate expense, net Other operating expenses Total other expense Income (loss) before income taxes Income tax expense (benefit) Net income (loss) Dividends and discount accretion on preferred shares - Net income (loss) available to common stockholders $ 22,143 $ 17,817 $ 16,847 $ 17,092 $ (9,968) $ 39,960 $ (5,625) 12 Three Months Ended Six Months Ended June 30, March 31, December 31, September 30, June 30, June 30, June 30, Common share data: Basic earnings allocated to common stock per common share $ Impact of preferred stock dividends on basic earnings (loss) per common share - Basic earnings (loss) per common share Diluted earnings allocated to common stock per common share Impact of preferred stock dividends on diluted earnings (loss) per common share - Diluted earnings (loss) per common share Weighted average common shares outstanding for basic earnings per common share Weighted average common shares outstanding for diluted earnings per common share 13 Selected Financial Data: Three Months Ended Six Months Ended June 30, March 31, December 31, September 30, June 30, June 30, June 30, Performance Ratios: Annualized return on average assets % Annualized return on average common equity Annualized cash return on average tangible common equity(1) Net interest rate spread Cost of funds(2) Efficiency ratio(3) Annualized net non-interest expense to average assets(4) Net interest margin Tax equivalent effect Net interest margin - fully tax equivalent basis(5) Asset Quality Ratios: Non-performing loans(6) to total loans % Non-performing assets(6) to total assets Allowance for loan losses to non-performing loans(6) Allowance for loan losses to total loans Net loan charge-offs to average loans (annualized) Capital Ratios: Tangible equity to tangible assets(7) % Tangible common equity to risk weighted assets(8) Tangible common equity to tangible assets(9) Book value per common share(10) $ Less: goodwill and other intangible assets, net of benefit, per common share Tangible book value per common share(11) Total capital (to risk-weighted assets) % Tier 1 capital (to risk-weighted assets) Tier 1 capital (to average assets) Tier 1 common capital (to risk-weighted assets) Net cash flow available to common stockholders (net income available to common stockholders, plus other intangibles amortization expense, net of tax benefit) divided by average tangible common equity (average common equity less average goodwill and average other intangibles, net of tax benefit). Equals total interest expense divided by the sum of average interest bearing liabilities and noninterest bearing deposits. Equals total other expense excluding non-core items divided by the sum of net interest income on a fully tax equivalent basis, total other income less non-core items, and tax equivalent adjustment on the increase in cash surrender value of life insurance. Equals total other expense excluding non-core items less total other income excluding non-core items, and including tax equivalent adjustment on the increase in cash surrender value of life insurance divided by average assets. Represents net interest income, on a fully tax equivalent basis assuming a 35% tax rate, as a percentage of average interest earning assets. Non-performing loans excludes purchased credit-impaired loans and loans held for sale.Non-performing assets excludes purchased credit-impaired loans, loans held for sale, and other real estate owned related to FDIC transactions. Equals total ending stockholders’ equity less goodwill and other intangibles, net of tax benefit, divided by total assets less goodwill and other intangibles, net of tax benefit. Equals total ending common stockholders’ equity less goodwill and other intangibles, net of tax benefit, divided by total risk-weighted assets. Equals total ending common stockholders’ equity less goodwill and other intangibles, net of tax benefit, divided by total assets less goodwill and other intangibles, net of tax benefit. Equals total ending common stockholders’ equity divided by common shares outstanding. Equals total ending common stockholders’ equity less goodwill and other intangibles, net of tax benefit, divided by common shares outstanding. 14 NON-GAAP FINANCIAL INFORMATION This press release contains certain financial information determined by methods other than in accordance with accounting principles generally accepted in the United States of America (GAAP).These measures include core other income, core other expense, non-core other income and non-core other expense, net interest income on a fully tax equivalent basis, net interest margin on a fully tax equivalent basis, efficiency ratio and the ratio of annualized net non-interest expense to average assets with net gains and losses on investment securities, net gains and losses on sale of other assets, net losses on other real estate owned, net gain on sale of loans held for sale and increase (decrease) in market value of assets held in trust for deferred compensation excluded from the non-interest income components of these ratios, impairment charges and increase (decrease) in market value of assets held in trust for deferred compensation excluded from the non-interest expense components of these ratios, with tax equivalent adjustment for tax-exempt interest income and increase in cash surrender value of life insurance, as applicable; ratios of tangible equity to tangible assets, tangible common equity to risk-weighted assets, tangible common equity to tangible assets and Tier 1 common capital to risk-weighted assets; tangible book value per common share; and annualized cash return on average tangible common equity.Our management uses these non-GAAP measures, together with the related GAAP measures, in its analysis of our performance and in making business decisions.Management also uses these measures for peer comparisons. Management believes that core and non-core other income and other expense are useful in assessing our core operating performance and in understanding the primary drivers of our other income and other expense when comparing periods. The tax equivalent adjustment to net interest income, net interest margin, tax-exempt interest income and increase in cash surrender value of life insurance recognizes the income tax savings when comparing taxable and tax-exempt assets and assumes a 35% tax rate.Management believes that it is a standard practice in the banking industry to present net interest income and net interest margin on a fully tax equivalent basis, and accordingly believes that providing these measures may be useful for peer comparison purposes.For the same reasons, management believes the tax equivalent adjustments to tax-exempt interest income and increase in cash surrender value of life insurance are useful. Management also believes that by excluding net gains and losses on investment securities, net gains and losses on sale of other assets, net losses on other real estate owned, net gain on sale of loans held for sale and increase (decrease) in market value of assets held in trust for deferred compensation from the non-interest income components, and excluding impairment changes and increase (decrease) in market value of assets held in trust for deferred compensation from the non-interest expense components, of the efficiency ratio and the ratio of annualized net non-interest expense to average assets, these ratios better reflect our core operating performance, as the excluded items do not pertain to our core business operations and their exclusion makes these ratios more meaningful when comparing our operating results from period to period. 15 In addition, management believes that presenting the ratio of Tier 1 common equity to risk-weighted assets is useful for assessing our capital strength and for peer comparison purposes.The other measures exclude the acquisition-related goodwill and other intangible assets, net of tax benefit, in determining tangible assets, tangible equity, tangible common equity and average tangible common equity and exclude other intangible amortization expense, net of tax benefit, in determining net cash flow available to common stockholders.Management believes the presentation of these other financial measures excluding the impact of such items provides useful supplemental information that is helpful in understanding our financial results, as they provide a method to assess management’s success in utilizing our tangible capital as well as our capital strength.Management also believes that providing measures that exclude balances of acquisition-related goodwill and other intangible assets, which are subjective components of valuation, facilitates the comparison of our performance with the performance of our peers.In addition, management believes that these are standard financial measures used in the banking industry to evaluate performance. The non-GAAP disclosures contained herein should not be viewed as substitutes for the results determined to be in accordance with GAAP, nor are they necessarily comparable to non-GAAP performance measures that may be presented by other companies. The following table presents a reconciliation of tangible equity to equity (in thousands): June 30, March 31, December 31, September 30, June 30, Stockholders' equity - as reported $ Less: goodwill Less: other intangible assets, net of tax benefit Tangible equity $ The following table presents a reconciliation of tangible assets to total assets (in thousands): June 30, March 31, December 31, September 30, June 30, Total assets - as reported $ Less: goodwill Less: other intangible assets, net of tax benefit Tangible assets $ The following table presents a reconciliation of tangible common equity to stockholders’ common equity (in thousands): June 30, March 31, December 31, September 30, June 30, Common stockholders' equity - as reported $ Less: goodwill Less: other intangible assets, net of tax benefit Tangible common equity $ 16 The following table presents a reconciliation of average tangible common equity to average common stockholders’ equity (in thousands): Three Months Ended Six Months Ended June 30, March 31, December 31, September 30, June 30, June 30, June 30, Average common stockholders' equity - as reported $ Less:average goodwill Less:average other intangible assets, net of tax benefit Average tangible common equity $ The following table presents a reconciliation of net cash flow available to common stockholders to net income (loss) available to common stockholders (in thousands): Three Months Ended Six Months Ended June 30, March 31, December 31, September 30, June 30, June 30, June 30, Net income (loss) available to common stockholders - as reported $ Add: other intangible amortization expense, net of tax benefit Net cash flow available to common stockholders $ The following table presents a reconciliation of Tier 1 common capital to Tier 1 capital (in thousands): June 30, March 31, December 31, September 30, June 30, Tier 1 capital - as reported $ Less: preferred stock - - Less: qualifying trust preferred securities Tier 1 common capital $ 17 Efficiency Ratio Calculation (Dollars in Thousands) Three Months Ended Six Months Ended June 30, March 31, December 31, September 30, June 30, June 30, June 30, Non-interest expense $ Adjustment for impairment charges - Adjustment for increase (decrease) in market value of assets held in trust for deferred compensation 20 Non-interest expense - as adjusted $ Net interest income $ Tax equivalent adjustment Net interest income on a fully tax equivalent basis Tax equivalent adjustment on the increase in cash surrender value of life insurance Plus other income Less net losses on other real estate owned Less net gains (losses) on investment securities - Less net (losses) gains on sale of other assets - 13 Less net gain on sale of loans held for sale - Less increase (decrease) in market value of assets held in trust for deferred compensation 20 Net interest income plus non-interest income - as adjusted $ Efficiency ratio 61.36% 60.04% 59.94% 58.69% 56.63% 60.69% 57.03% Efficiency ratio (without adjustments) 68.19% 67.37% 66.32% 62.38% 59.82% 67.77% 59.93% Annualized Net Non-interest Expense to Average Assets Calculation (Dollars in Thousands) Three Months Ended Six Months Ended June 30, March 31, December 31, September 30, June 30, June 30, June 30, Non-interest expense $ Adjustment for impairment charges - Adjustment for increase (decrease) in market value of assets held in trust for deferred compensation 20 Non-interest expense - as adjusted Other income Less net losseson other real estate owned Less net gains (losses) on investment securities - Less net (losses) gains on sale of other assets - 13 Less net gain on sale of loans held for sale - Less increase (decrease) in market value of assets held in trust for deferred compensation 20 Other income - as adjusted Less tax equivalent adjustment on the increase in cash surrender value of life insurance Net non-interest expense $ Average assets $ Annualized net non-interest expense to average assets 1.57% 1.54% 1.56% 1.48% 1.38% 1.56% 1.41% Annualized net non-interest expense to average assets (without adjustments) 1.82% 1.84% 1.81% 1.63% 1.51% 1.83% 1.51% 18 A reconciliation of net interest margin on a fully tax equivalent basis to net interest margin is contained in the tables under “Net Interest Margin.”A reconciliation of tangible book value per common share to book value per common share is contained in the “Selected Financial Ratios” table.Reconciliations of core and non-core other income and other expense to other income and other expense are contained in the tables under “Results of Operations—Second Quarter Results.” 19 NET INTEREST MARGIN The following table presents, for the periods indicated, the total dollar amount of interest income from average interest earning assets and the resultant yields, as well as the interest expense on average interest bearing liabilities, and the resultant costs, expressed both in dollars and rates (dollars in thousands): Three Months Ended June 30, Three Months Ended March 31, Average Yield/ Average Yield/ Average Yield/ Balance Interest Rate Balance Interest Rate Balance Interest Rate Interest Earning Assets: Loans (1) (2) (3): Commercial related credits Commercial $ $ % $ % $ $ % Commercial loans collateralized by assignment of lease payments Real estate commercial Real estate construction Total commercial related credits Other loans Real estate residential Home equity Indirect Consumer loans Total other loans Total loans, excluding covered loans Covered loans Total loans Taxable investment securities Investment securities exempt from federal income taxes (3) Other interest earning deposits Total interest earning assets $ Non-interest earning assets Total assets $ $ $ Interest Bearing Liabilities: Core funding: Money market and NOW accounts $ $ % $ $ % $ $ % Savings accounts Certificates of deposit Customer repurchase agreements Total core funding Wholesale funding: Brokered accounts (includes fee expense) Other borrowings Total wholesale funding Total interest bearing liabilities $ Non-interest bearing deposits Other non-interest bearing liabilities Stockholders' equity Total liabilities and stockholders' equity $ $ $ Net interest income/interest rate spread (4) $ % $ % $ % Taxable equivalent adjustment Net interest income, as reported $ $ $ Net interest margin (5) % % % Tax equivalent effect % % % Net interest margin on a fully tax equivalent basis (5) % % % Non-accrual loans are included in average loans. Interest income includes amortization of deferred loan origination fees of $839 thousand, $877 thousand, and $1.3 million for the three months ended June 30, 2012, March 31, 2012, and June 30, 2011, respectively. Non-taxable loan and investment income is presented on a fully tax equivalent basis assuming a 35% tax rate. Interest rate spread represents the difference between the average yield on interest earning assets and the average cost of interest bearing liabilities and is presented on a fully tax equivalent basis. Net interest margin represents net interest income as a percentage of average interest earning assets. 20 NET INTEREST MARGIN The following table presents, for the periods indicated, the total dollar amount of interest income from average interest earning assets and the resultant yields, as well as the interest expense on average interest bearing liabilities, and the resultant costs, expressed both in dollars and rates (dollars in thousands): Six Months Ended June 30, Average Yield/ Average Yield/ Balance Interest Rate Balance Interest Rate Interest Earning Assets: Loans (1) (2) (3): Commercial related credits Commercial $ $ % $ % Commercial loans collateralized by assignment of lease payments Real estate commercial Real estate construction Total commercial related credits Other loans Real estate residential Home equity Indirect Consumer loans Total other loans Total loans, excluding covered loans Covered loans Total loans Taxable investment securities Investment securities exempt from federal income taxes (3) Other interest earning deposits Total interest earning assets $ Non-interest earning assets Total assets $ $ Interest Bearing Liabilities: Core funding: Money market and NOW accounts $ $ % $ $ % Savings accounts Certificates of deposit Customer repurchase agreements Total core funding Wholesale funding: Brokered accounts (includes fee expense) Other borrowings Total wholesale funding Total interest bearing liabilities $ Non-interest bearing deposits Other non-interest bearing liabilities Stockholders' equity Total liabilities and stockholders' equity $ $ Net interest income/interest rate spread (4) $ % $ % Taxable equivalent adjustment Net interest income, as reported $ $ Net interest margin (5) % % Tax equivalent effect % % Net interest margin on a fully tax equivalent basis (5) % % Non-accrual loans are included in average loans. Interest income includes amortization of deferred loan origination fees of $1.7 million and $2.6 million for the six months ended June 30, 2012 and June 30, 2011, respectively. Non-taxable loan and investment income is presented on a fully tax equivalent basis assuming a 35% tax rate. Interest rate spread represents the difference between the average yield on interest earning assets and the average cost of interest bearing liabilities and is presented on a fully tax equivalent basis. Net interest margin represents net interest income as a percentage of average interest earning assets. 21
